Exhibit 10.2

EMPLOYMENT AGREEMENT

AGREEMENT dated July 6, 2006 by and between FIRST BANCORP PUERTO RICO (the
“Company”) and Victor M. Barreras-Pellegrini (or “V. Barreras”).

WHEREAS, the Company wishes to retain the services of V. Barreras and the
retention of V. Barreras’ services for and on behalf of the Company and
FirstBank Puerto Rico (the “Bank”) is of material importance to the preservation
and enhancement of the value of the Company’s and the Bank’s business;

WHEREAS, the Board of Directors of the Company has approved and authorized the
execution of this Agreement with V. Barreras to take effect as of the date above
written.

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved the granting to V. Barreras an amount of options to purchase stock of
the Company provided in Section 6 herein, as partial consideration for entering
into this Agreement, which will become effective upon execution of this
Agreement.

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Company, the Bank and V.
Barreras;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein, the parties agree as follows:

1.    Employment. The Company agrees to employ V. Barreras and V. Barreras
agrees the employment by the Company for the period stated in Paragraph 4 hereof
and subject the other terms and conditions herein provided.

2.    Position and Responsibilities. The Company hereby employs V. Barreras as
Treasurer and Senior Vice President and shall carry out and render to the
Company and to the Bank such services as are customarily performed by persons
holding a similar position. V. Barreras shall also perform such other related
duties as he may from time to time be reasonably directed in writing, including,
but not limited to performing duties for the Company, the Bank and other
subsidiaries of the Company. V. Barreras shall report to the Chief Investment
Officer of the Company. In the absence of the President and Chief Investment
Officer of the Company, V. Barreras shall report to the Board of Directors,
through the Chairman of the Board, or such other Director as may be designated
by the Board of Directors.

 

1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Board of Directors of the Bank may delegate
or assign specific tasks to V. Barreras, provided that the assignment clearly
sets for the priority of the task, and whether it takes precedence over other
duties and obligations of V. Barreras.

3.    Duties. During the period of employment hereunder, and except for illness,
vacation periods, and leaves of absence, the Executive shall devote his business
time, attention, skill, and efforts to the faithful performance of his duties as
provided herein as is customary for an executive holding a similar position in a
financial institution of comparable size.

V. Barreras agrees that, during the term of his employment hereunder, except
with the express consent of the Board of Directors, he will not, directly or
indirectly, engage or participate, become director of, or render advisory or
other services for, or in connection with, or become interested in, or make any
financial investment in any firm, corporation, business entity or business
enterprise that directly competes with the Company or its subsidiaries in Puerto
Rico; provided, however, that V. Barreras shall not thereby be precluded or
prohibited from owning passive investments, including investments in the
securities of other financial institutions so long as such ownership does not
require him to devote substantial time to the management or control of the
business or activities of any such firm, corporation, business entity or
enterprise.

4.    Term. The initial term of employment under this Agreement shall be for a
period of three (3) years, commencing on July 10, 2006 and terminating on
July 10, 2009. On each anniversary of the date of commencement of this
Agreement, the term of the employment hereunder shall automatically be extended
for an additional one (1) year period beyond the then effective expiration date,
unless either party receives written notice, not less than 90 days prior to the
anniversary date, advising the other party that this Agreement shall not be
further extended. Any such written notice shall not affect any prior extensions
of the term of employment hereunder.

5.    Standards. V. Barreras shall perform his duties and responsibilities under
this Agreement, in accordance with such reasonable standards as established from
time to time by the Board of Directors and/or management of the Company and
conveyed in writing to V. Barreras. The reasonableness of such standards shall
be measured against standards for executive performance generally prevailing in
the financial industry (in Puerto Rico).

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, nothing in this Agreement will be
interpreted in any manner which would tend to limit or interfere with the
authority or oversight duties and discretion of the Board of Directors to
establish adequate guidelines for the effective management of the Company.

6.    Initial Stock Option Grant. In consideration for entering into this
Employment Agreement, the Company grants V. Barreras, upon the commencement of
his employment, options to purchase up to 50,000 shares of common stock of the
Company (the “Initial Stock Options”) with a strike price equal to the closing
price of the stock the day V. Barreras begins employment under this agreement
and under the terms and conditions of the 1997 Stock Option Plan (a copy of
which forms a part of this Agreement).

7.    Compensation and Reimbursement of Expenses.

a)    Compensation

The Company agrees to pay V. Carreras during the term of this Agreement a base
salary of not less than $450,000 a year.

b)    Performance Bonus

In addition to the base salary set forth above, V. Barreras shall be paid on or
before January 31, 2007 a guaranteed bonus of $100,000 for this current year.
Every year thereafter the performance bonus amount will be determined on the
basis of his achievement of the predetermined business objectives contained in
the Company’s annual business plan in connection with the areas of endeavor
assigned to V. Barreras. The contribution of V. Barreras to the achievement of
the Company’s annual business objectives and his performance in such other
functions, as may be reasonably assigned under his charge, will be evaluated by
the President and Chief Executive Officer who will recommend to the Compensation
Committee payment of a performance bonus in an amount which the Compensation
Committee, and ultimately the Board of Directors, may determine their
discretion.

c)    Stock Options

V. Barreras shall be entitled to participate in and receive the benefits of any
stock option, profit sharing, or other plans, benefits and privileges granted to
employees and executives of the

 

3



--------------------------------------------------------------------------------

Company or its subsidiaries and affiliates which now exist or may come into
existence hereafter, to the extend commensurate with his then assigned duties
and responsibilities, as recommended by the Compensation Committee and approved
by the Board of Directors. The terms and conditions of such stock options will
be within the parameters set forth in the employee stock option plan of the
Company and/or its subsidiaries or other similar plan under which a benefit or
privilege is made available to V. Barreras. Notwithstanding the above, the
Company agrees that the Initial Stock Option grant is independent from, and
shall never be taken into consideration in the determination and approval of the
participating rights to be granted to V. Barreras, with respect to all or any of
the benefits referred to in this subsection (c).

d)    Automobile Expenses

The Company shall reimburse V. Barreras the amount of $1,100 monthly for
automobile expense.

e)    Reimbursement of Expenses

Not less frequently than monthly, the Company shall pay or reimburse V. Barreras
for all reasonable travel and other expenses incurred by V. Barreras in the
performance of his duties under this Agreement.

f)    Club Membership

The Company will pay for the initiation dues of the Dorado Beach Resort, or any
similar club, plus the yearly membership dues during the term of this Agreement
or any renewal thereof.

g)    Office

The Company shall furnish V. Barreras with a private office, a private secretary
and such other assistance and accommodations as shall be suitable to the
character of V. Barreras’ position with the Company and adequate for the
performance of his duties hereunder.

8.    Participation in Benefit Plans. The payment and benefits provided in this
Agreement are independent and separate of any payment and benefits to which V.
Barreras may be or may become entitled to under any other present or future
group employee benefit plan or insurance programs of the Company for which
executives of the Company and or its subsidiaries are or shall become eligible,
and V. Barreras shall be eligible to receive all benefits and entitlements for
which said executives are eligible under every such plan or program.

 

4



--------------------------------------------------------------------------------

9.    Voluntary Absences; Vacations and Sick Leave. V. Barreras shall be
entitled, without loss of pay, to absent himself voluntarily for reasonable
periods of time from the performance of his duties and responsibilities under
this Agreement. All such voluntarily absences shall count either as paid
vacation time or sick leave, unless otherwise provided by the Board of
Directors. V. Barreras shall be entitled to an annual paid vacation of eighteen
(18) working days per every twelve (12) month period, or such longer periods as
the Board of Directors may approve, which vacations shall be scheduled by V.
Barreras with the prior approval of the President and Chief Executive Officer,
taking into account the needs of the Company. V. Barreras may accumulate unused
paid vacation time from twelve (12) month period to the next; provided that such
accumulation shall not exceed eighteen (18) working days of unused vacation time
from prior twelve (12) month periods. V. Barreras shall be entitled to up to
fifteen (15) non-cumulative working days of paid sick leave for each twelve
(12) month period or such longer non-cumulative working days as the Board of
Directors may approve. Upon termination of employment with or without cause, or
for any reason, the Company shall pay all accrued and unused vacation days, at
the highest rate of salary earned by the Executive, during his tenure.

10.    Benefits Payable Upon Disability or Death. The Company shall, at all
times, maintain in effect disability and death benefits insurance for the
benefit of V. Barreras in an amount at least equal to that maintained for
executives of similar rank and which will not be less than that maintained by
the Company for all officers and employees. Provided that the Company may
increase, but never decrease the benefits which V. Barreras and/or the
Executive’s heirs would be entitled to thereunder.

11.    Termination of Employment.

(a)    Without cause. The Board of Directors may, without cause, terminate this
Agreement at any time, by giving ninety (90) days written notice to V. Barreras.
In such event, the Executive, if requested by the Board of Directors, shall
continue to render his services, and shall be paid his regular salary up to the
date of termination. In addition, V. Barreras shall be paid from the date of
termination a severance payment equal to the annual base compensation amount to
which V. Barreras would be entitled to under this Agreement prorated to cover
the balance of the three (3) year term.

 

5



--------------------------------------------------------------------------------

V. Barreras may, without cause, terminate the Agreement by giving ninety
(90) days written notice to the Board of Directors. In such event, the Executive
shall continue to render his services and shall be paid his regular salary up to
the date of termination, but shall not receive any severance payment.

(b)    With Cause: The Board of Directors may, at any time, terminate this
Agreement for cause, In such event, V. Barreras shall not be entitled to receive
any further compensation from the date of notice of termination. The notice of
termination shall be in writing, shall set forth the date of delivery to
V. Barreras, and the effect of termination shall not be retroactive to a date
prior to delivery of such notice. For the purpose of this Agreement,
“termination for cause” shall include any act or omission on the part of
V. Barreras which involves personal dishonesty, willful misconduct, material
breach of fiduciary duty, a material violation of any law, rule or regulation
relating to the banking industry or a material breach of any provision of this
Agreement, such as the willful and continue failure of V. Barreras to perform
the duties herein set forth. No act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company. For purposes of this paragraph, any act or omission to
act on the part of V. Barreras in reliance upon an opinion of counsel, outside
auditor or advisor to the Company or to V. Barreras shall not be deemed to be
willful or without reasonable belief that the act or omission to act was in the
best interest of the Company.

V. Barreras may, with cause, terminate this Agreement. For purposes of this
section, termination with cause shall mean a failure of the Company to comply
with any material provision of this Agreement, which failure has not been cured
within fifteen (15) days of receipt of a written notice by V. Barreras of such
noncompliance by the Company.

Either party may submit for arbitration, as provided in Section 22 of this
Agreement, among other matters, any controversy that may arise with regard to
the cause for termination that is set forth in the written notice of termination
provided by the Board of Directors or the Executive, as the case may be.

 

6



--------------------------------------------------------------------------------

(c)    If V. Barreras is suspended and/or prohibited from participating in the
conduct of the Company’s affairs by a notice or order served under
Section 8(e)(3),(e)(4) or (g)(1) of the Federal Deposit Insurance Act [12 USC
1818(e)(3), (e)(4) and (g)(1)], or any other similar provision of state or
federal law now in place or enacted in the future, the Company’s obligations
under this Agreement shall be suspended as of the date of service, unless such
prohibition and/or suspension is stayed by appropriate proceedings. if after a
hearing is held and upon judicial review, the notice or order suspending and/or
prohibiting V. Barreras from participating in the affairs of the Company is
confirmed, then this Agreement shall be terminated with cause. If the charges in
the notice or order are dismissed, the Company shall: (i) pay V. Barreras all
the compensation withheld while the contractual obligations were suspended and
(ii) reinstate, in whole or in part, any of the obligations which were
suspended.

(d)    In the event that V. Barreras is terminated or he terminates this
Agreement, in a manner which violates the provisions of this Section 11, as
determined by the arbitration procedure provided in Section 22, V. Barreras or
the Company, as the case may be, shall be entitled to reimbursement for all
reasonable costs, including attorney’s fees, incurred by V. Barreras or the
Company, as the case may be, in challenging such termination.

12.    Change in Control:

(a)    If during the term of this Agreement there is “change in control” of the
Company, as such term is defined in Sub-section (b) hereunder, V. Barreras shall
be entitled to receive from the Company a severance payment in consideration of
having bound himself to employment by the Company and having foregone other
business or professional opportunities, actual or potential. The severance
payment shall be a lump sum cash payment equal to three (3) times the base
annual compensation, plus three (3) times the highest cash Performance Bonus
paid to V. Barreras in any of the three (3) fiscal years prior to the date of
the change in control, and (ii) the value of any other benefits provided to V.
Barreras during the year in which the change in control occurs which are listed
and attached hereto as Exhibit A, as it may be amended from time to time.
Payment of the amounts set forth in this section 12(a)

 

7



--------------------------------------------------------------------------------

shall be made on or before the fifth day following the date on which the change
of control occurs. If the change of control occurs during the course of the
first year and the Performance Bonus has not been paid, the payment hereunder
shall be three (3) time the base annual compensation plus three (3) times
$100,000.

(b)    The term “change in control” shall be deemed to have taken place if:
(i) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, becomes the beneficial owner of shares of the
Company having 25% or more of the total number of votes which may be cast for
the election of directors of the Company or which, by cumulative voting, if
permitted by the Company’s charter or bylaws, would enable such third person to
elect 50% or more of the directors of the Company; or (ii) as the result of, or
in connection with, any cash tender or exchange offer, merger or any other
business combination, sales of assets or contested election, or any combination
of the foregoing transactions, the person who were directors of the Company
before such transaction shall cease to constitute a majority of the Board of the
Company or any successor institution.

(c)    Any payment made to V. Barreras pursuant to this Agreement are subject to
and conditioned upon their compliance with 12 USC 1828(k) and any regulations
promulgated thereunder. The Company through the Bank shall in good faith seek to
obtain, if necessary or required, any consents or approvals from the FDIC or any
other applicable regulatory agency and any successors thereto with respect to
any payments to be made or any benefits to be provided to V. Barreras pursuant
to the terms of this Agreement.

13.    Confidentiality; Injunctive Relief: Recognizing that the knowledge and
information about, or relationships with, the business associates, customers,
clients, and agents of the Company and its affiliated companies and the business
methods, systems, plans, and policies of the Company and of its affiliated
companies which V. Barreras will receive, obtain, or establish as an employee of
the Company or otherwise are valuable and unique assets of the Company, V.
Barreras agrees that, during the continuance of this Agreement and thereafter,
he shall not (otherwise than pursuant to his duties hereunder) disclose without
the written consent of the Company, any material or substantial, confidential,
or proprietary know-how, data, or information pertaining to the Company, or its
business, personnel, or

 

8



--------------------------------------------------------------------------------

plans, to any person, firm, corporation, or other entity, for any reason or
purpose whatsoever. V. Barreras acknowledges and agrees that all memoranda,
notes, records, and other documents made or complied by V. Barreras or made
available to V. Barreras concerning the Company’s business shall be the
Company’s exclusive property and shall be delivered by V. Barreras to the
Company upon expiration or termination of this Agreement or at any other time
upon the request of the Company.

The provision of this Section 13 shall survive the expiration or termination of
this Agreement or any part thereof, without regard to the reason therefore.

V. Barreras hereby acknowledges that the services to be rendered by him are of
special, unique, and extraordinary character and, in connection with such
services he will have access to confidential information concerning the
Company’s business. By reason of this, V. Barreras consents and agrees that if
he violates any of the provisions of this Agreement with respect to
confidentiality, the Company would sustain irreparable harm and, therefore, in
addition to any other remedies which the Company may have under this Agreement
or otherwise, the Company will be entitled to an injunction to be issued by any
court of competent jurisdiction restraining V. Barreras from committing or
continuing any such violation of this Agreement. The term “Confidential
Information” means: (i) proprietary information of the Company; (2) information
marked or designated by the Company as confidential; (3) information, whether or
not in written form and whether or not designated as confidential, which is
known to V. Barreras as treated by the Company as confidential; and
(4) information provided to the Company by third parties which the Company is
obligated to keep confidential, specifically including customer lists and
information. Confidential information does not include any information now or
hereafter voluntarily disseminated by the Company to the public, or which
otherwise becomes part of the public domain through lawful means.

14.    No Assignments. This Agreement is personal to each of the parties hereto.
Neither party may assign or delegate any of his or its rights or obligations
hereunder without first obtaining the written consent of the other party.
However, in the event of the death of V. Barreras all his rights to receive
payments hereunder shall become rights of his estate.

 

9



--------------------------------------------------------------------------------

15.    Benefits. Any benefits due or provided hereunder to V, Barreras shall be
in addition to, and not in substitution of, any benefit to which V. Barreras is
otherwise entitled to without regard to the Agreement.

16.    Mitigation. V. Barreras shall not be obligated to seek other employment
in mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligation to make the payments and
arrangements required to be made under this Agreement.

17.    Notices. All notices required by this Agreement to be given by one party
to the other shall be in writing and shall be deemed to have been delivered
either:

(a)    When personally delivered to the Office of the Secretary of the Company
at his regular corporate office, or
V. Barreras in person; or

(b)    Five days after depositing such notice in the United States mails,
certified mail with return receipt requested and postage prepaid at:

i.    the Company:

      C/O Office of the Secretary of the Company

      First BanCorp Puerto Rico

      PO Box 9146

      Santurce, PR 00908-0146

 ii.    Victor M, Barreras-Pellegrini

        PO Box 3767

        Guaynabo, PR 00970

or to such other address as either party may designate to the other by notice in
writing in accordance with the terms hereof.

18.    Amendments or Additions; Action by Board of Directors. No amendments or
additions to this Agreement shall be binding unless in writing and signed by
both parties. The prior approval by a two-thirds affirmative vote of the full
Board of Directors of the Company shall be required in order for the Company to
authorize any amendments or additions to (his Agreement, to give any consent or
waivers of provisions of this Agreement, or to take any other action under this
Agreement including any termination of the employment of V. Barreras with or
without cause under Section 11 hereof.

 

10



--------------------------------------------------------------------------------

19.    Sections Headings. The Section headings used in this agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

20.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereto.

21.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Puerto Rico. Venue for the litigation of any and all matters
arising under or in connection with this Agreement shall be in the Court of
First Instance, San Juan Superior Part for the Commonwealth of Puerto Rico, in
the case of state court jurisdiction, or in the U.S. District Court for the
District of Puerto Rico, in the case of federal court jurisdiction.

22.    Arbitration. Any controversy as to the interpretation of this Agreement
must be submitted before three arbitrators to be appointed by the American
Arbitration Association (“AAA”). The rules and regulations of the AAA shall
govern the procedures of said arbitration. The award of a majority of
arbitrators shall be binding and final on the parties.

23.    The Company agrees to reimburse V. Barreras for all reasonable legal fees
incurred by him in connection with the negotiation, drafting and execution of
this Agreement.

 

    FIRST BANCORP PUERTO RICO       By:   LOGO [g325061g65s07.jpg] ATTEST:  
LOGO [g325061g23k62.jpg]               LOGO [g325061g90k90.jpg]         Victor
M. Barreras-Pellegrini

 

11